Citation Nr: 0811435	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  00-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to August 
1968.  He died in April 1999, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the 
appellant's claim seeking entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318.

This matter has been before the Board on four previous 
occasions.  In January 2003, the Board deferred its 
adjudication pending completion of rulemaking regarding the 
issue of "hypothetical entitlement" to DIC benefits.  In 
February 2004, the Board remanded the claim so the appellant 
could be advised of VA's duties to notify and to assist under 
the Veteran's Claims Assistance Act of 2000 (VCAA).  In 
November 2005, the Board issued another remand, instructing 
the agency of original jurisdiction (AOJ) to adjudicate, in 
the first instance, the issue of hypothetical entitlement to 
DIC.  In that decision, the Board also denied service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310, and denied entitlement to service 
connection for post-traumatic stress disorder (PTSD) for 
purposes of accrued benefits.  The case most recently came 
before the Board in January 2007, at which time a remand was 
issued to address due process matters.  The actions requested 
in the Board's January 2007 Remand have been undertaken and 
the case has returned to the Board for appellate 
consideration.  

There is some indication in the record that although claims 
of entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310, and entitlement to 
service connection for PTSD for purposes of accrued benefits 
were denied in a Board decision issued in November 2005 which 
was not appealed, the appellant intends to further pursue 
them.  This matter is referred to the RO for clarification 
and action as appropriate. 

FINDINGS OF FACT

1.  The veteran died in April 1999 due to arteriosclerotic 
cardiovascular disease.

2.  During the veteran's lifetime, service connection was in 
effect only for tinea pedis, evaluated as 10 percent 
disabling since March 1997.

3.  At the time of the veteran's death in April 1999, an 
original claim of entitlement to service connection for PTSD 
filed in November 1996, was pending; service connection for 
PTSD (for accrued benefits purposes) was denied in a Board 
decision issued in November 2005.

4.  The appellant filed a claim for DIC under to the 
provisions of 38 U.S.C.A. §§ 1310 and 1318 and for accrued 
benefits in May 1999.

5.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death; nor would he have been in receipt of such compensation 
in either case, but for clear and unmistakable error in a 
prior decision, which has not been established here.

6.  The veteran was not a former prisoner of war (POW).

7.  The appellant's claim for DIC pursuant to 38 U.S.C.A. § 
1318 based on hypothetical entitlement is barred by law.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).

2.  The appellant has no legal entitlement to DIC benefits 
under the provisions of 38 U.S.C. § 1318 based on the theory 
of hypothetical entitlement.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2007); see Sabonis v. Brown, 6 Vet. App. 
426 (1994); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the appellant's claim of entitlement to DIC 
under to the provisions of 38 U.S.C.A. § 1318, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  These matters involve an inquiry based upon the 
evidence of record prior to the veteran's death and not based 
upon the development of new evidence, although such 
development was undertaken in this case.  As there is no 
dispute as to the underlying facts of this case, and as the 
Board has denied the claims as a matter of law, the notice 
and duty to assist provisions are inapplicable.  See e.g., 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); 
Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claim for DIC. 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Moreover, in both May and October 2007, the appellant 
indicated that she had no additional evidence to offer or 
identify in support of the claim.  Accordingly, it is not 
prejudicial for the Board to decide the issue of entitlement 
to DIC under to the provisions of 38 U.S.C.A. § 1318 without 
further development.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran died in April 1999 at the age of 56.  The sole 
cause of death listed on the death certificate was 
arteriosclerotic cardiovascular disease.

The appellant filed a claim of entitlement to DIC under to 
the provisions of 38 U.S.C.A. § 1318 in May 1999.

During the veteran's lifetime, service connection was in 
effect only for tinea pedis, evaluated as 10 percent 
disabling since March 1997.  At the time of his death, an 
original claim of entitlement to service connection for PTSD 
was pending, which had been filed by the veteran in November 
1996.  Service connection for PTSD (for accrued benefits 
purposes) was denied in a Board decision issued in November 
2005, which was not appealed. 

Legal Analysis

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of death benefits to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.  This statute is 
implemented by VA at 38 C.F.R. § 3.22.

The Board notes that 38 C.F.R. § 3.22 was amended during the 
pendency of this appeal.  See 70 Fed. Reg. 72220 (Dec. 2, 
2005).  Current VA regulations found at 38 C.F.R. § 3.22(b) 
define "entitled to receive" as meaning that the veteran 
filed a claim for disability compensation during his or her 
lifetime and one of the following circumstances is satisfied: 
(1) The veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the period specified 
[ten years in this case] but for clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
veteran's lifetime; or (2) Additional evidence submitted to 
VA before or after the veteran's death, consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively in accordance with 
38 C.F.R. §§ 3.156(c) and 3.400(q)(2) of this part for the 
relevant period specified [ten years in this case];or (3) At 
the time of death, the veteran had a service-connected 
disability that was continuously rated totally disabling by 
VA for the period specified [ten years in this case], but was 
not receiving compensation because of certain specified 
conditions.  See 38 C.F.R. § 3.22(b). 

In this case, the appellant and her representative primarily 
argue that the appellant is entitled to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, based upon the theory 
of "hypothetical entitlement."  Case law had formerly 
established that "hypothetical entitlement" consideration for 
DIC benefits under 38 U.S.C.A. § 1318 was allowable for 
claims filed prior to January 21, 2000, i.e., the effective 
date of the VA regulation prohibiting "hypothetical 
entitlement."  See Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).  The appellant's claim for DIC under the provisions 
of 38 U.S.C.A. § 1318 was filed prior to that date.  

However, as will be explained below, the Board concludes that 
a recent decision of the Federal Circuit governs the outcome 
of the claim as to this theory of the case, in effect 
rendering the previously applicable legal theory of 
"hypothetical" entitlement to benefits under 38 U.S.C. 
§ 1318 inapplicable.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008).  As will be explained herein, the currently 
extant provisions of 38 C.F.R. § 3.22, which implement 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 are 
applicable to this case, and the Federal Circuit has found 
that 38 C.F.R. § 3.22 has no unlawful retroactive effect, and 
should be applied to cases that were pending prior to January 
21, 2000, when amendments to 38 C.F.R. § 3.22 were made which 
eliminated a judicial interpretation of the prior version of 
38 C.F.R. § 3.22 by the United States Court of Appeals for 
Veterans Claims (Court) that allowed for a theory of 
"hypothetical" entitlement to DIC benefits under 38 U.S.C. 
§ 1318.

	A.  38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the veteran plainly did 
not meet the durational requirement for a total disability 
rating under 38 U.S.C.A. § 1318.  The veteran was discharged 
from service in August 1968 and he died in April 1999.  His 
only service-connected disability consisted of tinea pedis, 
evaluated as 10 percent disabling effective from March 1997, 
a little more than 2 years prior to his death.  As such, the 
veteran was not rated totally disabling for a continuous 
period of at least 10 years immediately preceding death; nor 
was he rated totally disabling continuously since his release 
from active duty and for a period of not less than five years 
immediately preceding death.  In addition the veteran was not 
a former prisoner of war and did not die after September 30, 
1999.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the veteran's lifetime.  Specifically, previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior determination will be reversed or 
amended.  For the purpose of authorizing benefits, the rating 
or other adjudicatory decision that constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

It appears that the appellant believes that service 
connection should have been established for some type of 
cardiovascular or pulmonary condition during the veteran's 
lifetime.  However, a service connection claim was never 
filed during the veteran's lifetime for any cardiovascular or 
pulmonary condition; hence there exists no final decision of 
record as to this matter and there can be no CUE on this 
basis.  

In the alternative, the appellant maintains that service 
connection should have been granted for a psychiatric 
disorder, specifically identified as PTSD, which the 
appellant believes in turn was etiologically related to 
cardiovascular disease which caused the veteran's death.  As 
discussed herein, the veteran had a service connection claim 
for PTSD pending at the time of his death.  Subsequent to the 
veteran's death, in a November 2005 decision the Board denied 
service connection for PTSD for accrued benefits purposes.  
Neither the veteran, during his lifetime, nor the appellant 
has successfully or specifically pled clear and unmistakable 
error in any final rating action or Board decision, to 
include the November 2005 Board decision.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) [any claim of CUE 
must be pled with specificity].

In order for a claimant to successfully establish a valid 
claim of CUE in a final decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 
Vet. App. 162, 163 (1994) (noting that pleading and proof are 
two sides of the same coin; if there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement).  In this case, the appellant has not 
specifically alleged CUE.  Instead, she generally contends 
that the veteran was theoretically entitled to TDIU during 
the 10 years prior to his death.  However, as will be 
discussed further herein, it has been established as a matter 
of law that "hypothetical entitlement" is not a viable basis 
for establishing benefits under either 38 U.S.C.A. § 1318.  

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the veteran was entitled to a total service- connected 
disability rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, for the reasons discussed 
herein, the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.

	B.  Theory of "Hypothetical Entitlement" under 
38 U.S.C.A. § 1318

The legal history pertaining to the theory of "hypothetical 
entitlement" under 38 U.S.C.A. § 1318, is a lengthy and 
complex one.  However, the Board believes that a review of 
this history is helpful and necessary in this case, inasmuch 
as during the pendency of the appellant's claim, the state of 
the law has changed significantly impacting the adjudication 
of her claim based on this theory of entitlement.   

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (effective 
prior to January 21, 2000), DIC benefits were to be paid to a 
deceased veteran's surviving spouse or children in the same 
manner as if the veteran's death is service connected when 
the following conditions are met: 1) the veteran's death was 
not caused by his own willful misconduct; and 2) the veteran 
was in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service- 
connected disability that either: i) was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; 
or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  
38 C.F.R. § 3.22 (1999).

The language "entitled to receive" has been repeatedly 
interpreted by case law.  In Wingo v. West, 11 Vet. App. 307 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) interpreted 38 C.F.R. § 3.22(a) as permitting 
a DIC award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if he or she had applied for compensation during his or her 
lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service- 
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, permitted 
consideration of "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.  Thus, VA had established that 
"hypothetical entitlement" was not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318. 

However, thereafter in the case of Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005), the Court determined that the theory of 
hypothetical entitlement should be applied on a limited 
basis; i.e. only to claims pending on the date of the change 
of 38 C.F.R. § 3.22, January 21, 2000.  The Court in 
Rodriguez held, however, that the amendment to § 3.22 had an 
impermissible retroactive effect and it, therefore, did not 
apply to any claims filed before January 21, 2000; i.e., the 
amended provisions of 38 C.F.R. § 3.22 could not be 
retroactively applied.  That decision was appealed to the 
Federal Circuit.  The Board notes that the provisions of 38 
C.F.R. § 3.22 were amended in December 2005 to comport with 
the holding in Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005), clarifying and providing additional definition of 
"entitled to receive."  See 70 Fed. Reg. 72220 (Dec. 2, 
2005).  

In Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the 
Federal Circuit reversed the decision of the Court in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), holding that 
the application of amended section 3.22 to the appellee's 
claim did not create an unlawful retroactive effect because 
it did not retrospectively diminish any of her rights to 
benefits.  Thus, the Federal Circuit has recently held that 
amended provisions of 38 C.F.R. § 3.22, do not have an 
unlawful retroactive effect and may be applied to claims for 
DIC benefits filed by survivors before the amendment took 
effect.  

Accordingly, consideration of hypothetical entitlement, which 
is the primary argument and theory of entitlement raised by 
the appellant and her representative in this case, is no 
longer a viable theory of entitlement and need not be further 
discussed.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).  Therefore, the facts of this case as they relate to 
the theory of hypothetical entitlement under 38 U.S.C.A. 
§ 1318 are no longer in dispute and the law is dispositive.  
The appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).




ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318, 
to include consideration of the theory of hypothetical 
entitlement, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


